OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             AUSTIN




Honorable John C, Narburger
County Attorney
Fayette County
La Orange, Texas
                                                -..
                                                      ‘I._

Dear Sir:                      opinion No. o-6172 ---,.. ~~ ~‘-,x.
                               Rer Should the Asssssor~a        fees
                                       for assessing taxes tar the
                                       ,gemral fund, jury fuW       road
                                    ~r'an&bridge~fund, be oharged
                                  ” proportionately       to these
                                       respeotlve   funds, or should
                                       the general   fund be required
                          .H---        to\beals the entire aost for
                         ~?            asseesing   taxes for these
                     ,i”. /.--     x., respective   Aurds?
                          _r ‘.,      *

             This departam& has ‘given careful aonslderatlon        to
your request of reoept date iry%hloh you have asked our ahsver
to the capt%Dmd quesB+on‘r,4fl            ’
          ,;                          1;’
                    z.,       \
       /     I;d’egk&lau Ho. .C-24&, this department held that
in aouht3.b on’thWfee         bas?S the fees for assessing   taxes for
various fuods ahoul&he borne by these reapeotlve           funds, and
that the entire o&@ should not come from the general fund.
Ye are &olcMng         a.,oogk of this opFnlon vhioh lista the author-
ities and’.~giv’b@ &lie peason upon vhich this oonoluslon was based.
               .
             P&ttt~ County, hovever, has a population         of over
20,000 and the county officers         are being paid on a salary baais.
This raises the quaere of whether or not the same aonaluslon
reached Fn our Opinion No. O-2499 applies to aountiea that are
on salary basis.        Ue think it does.
Xonomblo John C. Xarbmyqar, Pagm 2


                          Arti          39l20,    Se&ion 1, uh&b imovideathat
0mtf         0m0ar,            if3   a0mi88
                                    a papulotirurOf
                                                  -37  20,000 -11
bo oalpella8teaby aalarlaa,      ra8ds La parts
              *      . proviaad,    however,tht    the aaaba-
     aor and 00iAt0r       of taxes rhrll aontuaw to ooilaot
     m r6tu for,th0 b8320rtt of the 0mfm-e             shia~
     Fundor~hRrei~ttarpawlaod?Qr.ollinaana
     0aEni881enavhlob ha la uuthar18~ war law to col-
       qot       l    .   .m



                          Seetlaa5 of Arti             39328, sups, read8 'a partz
                %!eo. 5. It aball ba the duty of all of-
       Horn   to chargoand colloot    in th8 4MaMr authoriaea
       by l8v all tua sml omlaalana vhlch are paxslttedby
       lav to k aa8aand and oolloatad for a11 offlola ser-
       vlca parfolmadby tbam. As a&i vhen such faea 0r8 col-
       leotedthy shall k cbpuaitadin the offtaars*Salery
       Fund, or ituala
                     providau3   '%nthrs hat. . .
                          Wo fae1t&attheabom             quotatwnsdammtrata
that   methoQ or ooll~otlng                   and beau-InI? of tin equlm*   of co.5
P~8~~888ingt6xe. am the riolervhothmin sountiea antha fm
baais or In oountlu 00 the MlrnPy b8ata.   rlotually, the only
dirtorenu  betvtlanthe tvo lm3aa ia that in tha fonser, tha of-
tlolal keep# the money n0elWd uatll a nquind mt          lo
ruahedand twna ?Jmbalanoa tot&e aountr,and inthe latkr,
th o mo a ela
           y p lmed Ia 6lpeoialftmd, fsawhioh                           Wm aalariea
ara paid.




                                                                .;obert
                                                                      3. Koch
                                                                      .baistant
XOK:fo
                                                                                  f----y